ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed in application’s remarks mailed 2021-10-25, the independent claims 1, 11 have been amended incorporate previously indicated allowable subject matter of claim 17. Consequently, the claims are allowable for the same reasons provided previously in action mailed 2021-08-25 for claim 17. Further adding to said reasons is that none of the art teaches a buffer status report that is based on determined latency information comprising (1) a queuing time (2) TTL information and (3) a next burst arrival time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ANDRE TACDIRAN/Examiner, Art Unit 2415